Citation Nr: 9902240	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  97-34 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement of the appellant to an apportionment of the 
veteran's pension benefits on behalf of their minor child, 
[redacted].  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from May 1974 to January 1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 decision of the Togus, 
Maine, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The notice of disagreement was received in 
September 1997.  The statement of the case was sent to the 
veteran and the appellant in October 1997.  The substantive 
appeal was received in November 1997.


FINDINGS OF FACT

1.  The veteran is in receipt of VA improved pension benefits 
including an additional amount for [redacted] as a dependent.

2.  The veteran has/is  providing regular support to 
[redacted].

3.  The award of a special apportionment would cause undue 
hardship on the veteran.


CONCLUSION OF LAW

The criteria for an apportionment of the veteran's pension 
benefits to the appellant on behalf of [redacted] are not met.  
38 U.S.C.A. § 5307 (West 1991); 38 C.F.R. §§ 3.450, 3.451 
(1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Some of the basic facts in this case are not in dispute.  The 
veteran and the appellant were married in November 1974.  In 
July 1981, [redacted] was born.  The veteran and the appellant 
divorced in August 1996.  A Child Support Order requires the 
veteran to pay child support of $37 per week for [redacted].  
The veteran has been entitled to payment of VA improved 
pension benefits effective August 1, 1995. Effective May 1, 
1996, the veteran began receiving additional pension benefits 
of over $200 for [redacted] with payment continuing until July 
[redacted], 1999, [redacted]s eighteenth birthday.

Both the appellant and the veteran have submitted financial 
information in conjunction with this appeal.  

In October 1996, the veteran reported that he was paying 
child support of at least $200 per month for [redacted].  In 
addition, the veteran indicated that his land had been 
subject to foreclosure.  He submitted supporting 
documentation thereof.  

In February 1997, the appellant submitted correspondence in 
which she asserted that she had monthly income of $312, 
liquid assets of $200, and average monthly expenses of $530.  
Thus, the appellants monthly expenses exceeded her monthly 
income.  

In July 1997, the veteran submitted correspondence in which 
he asserted that had monthly income of $925 (VA benefits), no 
liquid assets, and average monthly expenses of $785 or more.  
In addition, the veteran indicated that he was paying child 
support of at least $200 per month for [redacted].  Thus, the 
veterans monthly expenses exceeded his monthly income.  The 
veteran indicated that although he previously paid the child 
support directly to the appellant, he had reason to believe 
that this money was not being spent on [redacted].  As such, 
the veteran indicated that he began purchasing personal items 
for [redacted] directly.  The veteran submitted copies of 
receipts of items that he bought [redacted].  The veteran 
stated that although he previously provided cash, the 
appellant asserted that he did not provide support; thus, he 
began purchasing items for [redacted] and documenting such with 
his receipts.  

In a July 1997 Special Apportionment Decision, the 
appellants request for an apportionment of the veterans 
pension benefits was denied.  It was determined that the 
veteran had established that the additional benefits that he 
received for [redacted] as a dependent were spent on [redacted].  

In a subsequent July 1997 statement, the veteran indicated 
that he had incurred additional personal expenses to include 
automobile repairs.  The veteran indicated that these 
additional expenses were causing financial strain.

In September 1997, the appellant appealed the denial of her 
claim.  The appellant contended that although the veteran is 
supposed to pay her child support for [redacted], he does not.  
In addition, she asserted that although the veteran buys 
[redacted] personal items, they are not necessities.  It is the 
appellants contention that she should be apportioned a 
portion of the veterans VA pension benefits.  In addition, 
the appellant indicated that while the veteran has directly 
given her money on occasions, the money he gave her was a 
loan and she presented documentary evidence thereof.  

In a September 1997 financial status report, the veteran 
indicated that his monthly income approximated his monthly 
expenses.  In October 1997, the veteran reported that his son 
[redacted] was living with him.  In November 1997, 
correspondence was received from the appellant in which she 
reiterated her aforementioned arguments.  In addition, she 
maintained that while [redacted] had stayed with the veteran on 
occasions, there was never enough food in his house for his 
son.  The appellant did not directly dispute that [redacted] 
was currently living with the veteran.  It is unclear where 
[redacted] has been residing since October 1997 and is 
currently residing.  

In February 1998, the veteran notified the VA that his health 
was deteriorating and his financial situation was poor.  He 
reported that the telephone and utility services were in 
danger of being terminated.  

Under 38 U.S.C.A. § 5307, if the veteran is not living with 
his spouse or his children are not in the  veteran's custody, 
all or any part of the pension payable on account of the 
veteran may be apportioned as may be prescribed by the 
Secretary.   A "general" apportionment may be paid under the 
circumstances set forth in 38 C.F.R. § 3.450.  More 
specifically, 38 C.F.R. § 3.450(a)(1)(ii) provides that an 
apportionment may be paid if the veteran is not residing with 
his spouse or if his children are not residing with the 
veteran and the veteran is not reasonably discharging his 
responsibility for the spouse's or the children's' support.  
It is not necessary for the claimant to establish the 
existence of hardship in order to obtain an apportionment 
under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 
(1993).   

A "special" apportionment which may be paid under the 
circumstances set forth in 38 C.F.R. § 3.451.  That 
regulation provides that, without regard to any other 
provision regarding apportionment, where hardship is shown to 
exist, pension on may be apportioned between the veteran and 
his or her dependents on the basis of the facts of the 
individual case as long as it does not cause undue hardship 
to the other persons in interest.  In determining the basis 
for special apportionment, consideration is to be given to 
such factors as the amount of VA benefits payable, other 
income and resources of the veteran and those dependents in 
whose behalf the apportionment is claimed, and the special 
needs of the veteran, his or her dependents and the 
apportionment claimants.  The special apportionment was 
apparently meant to provide for an apportionment in 
situations where the veteran is reasonably discharging his 
responsibility for the support of his dependents, but special 
circumstances exist which warrant giving the dependents 
additional support.  

The initial issue is whether the veteran is reasonably 
discharging his responsibility for [redacted].  A review of the 
record shows that the veteran is obligated by a State of 
Maine Child Support Order to pay support of $37 per week.  At 
the outset, the Board notes that it is not the VAs 
responsibility to enforce state child support orders.  If in 
fact the veteran is not meeting his obligations in that 
regard, the appellant must address that matter with the 
proper state authorities.  With regard to the current claim 
for an apportionment, the Board observes that the veteran 
maintains that he provides support for [redacted] of 
approximately $200 per month.  The veteran maintains that he 
provides this directly to [redacted] to include support in the 
form of purchased goods.  The veteran has submitted copies of 
receipts showing that he provides monthly support to [redacted] 
in the form of purchased goods.  Although the appellant 
asserts that these goods are not necessities, she does 
not dispute that the veteran purchases items that he deems 
necessary for [redacted].  The Board notes that these goods are 
purchased for [redacted] by the veteran and represent 
approximately the portion of the veterans benefits which are 
the additional amount that he receives for [redacted].  The 
veteran deems these purchases to be necessities and the 
appellant disputes that statement.  The Board will not make a 
determination as to whether the purchases were in fact 
necessities as VA regulation does not require such a 
determination.  Inasmuch as the veteran provides [redacted] 
with support in approximately the same amount as he receives 
in additional benefits for [redacted], the Board finds that the 
veteran is reasonably discharging his responsibility for 
[redacted]s support.

The Board also finds that an apportionment is not warranted 
under 38 C.F.R. § 3.451 because although the appellants 
monthly expenses exceed her monthly income, the veterans 
monthly expenses also exceed his monthly income.  The 
veterans current monthly income is derived solely from VA 
benefits and he is in dire financial straits.  The recent 
correspondence from the veteran reflects that his basic 
necessities, utilities and phone service, are in jeopardy of 
being terminated.  In addition, the veteran is experiencing 
medical problems.  In sum, the veteran simply does not 
currently have the means to provide any more support for 
[redacted].  Even without providing additional support, the 
veteran currently experiences financial hardship.  As such, 
it is clear that the award of a special apportionment is not 
appropriate in this case since such an award would cause 
additional undue hardship on the veteran.


ORDER

Entitlement of the appellant to an apportionment of the 
veteran's pension benefits on behalf of their minor child, 
[redacted], is denied.  




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
